Citation Nr: 1720989	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-11 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals of a brain tumor, status post left frontal temporal craniotomy.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
In a November 2015 decision, the Board denied the Veteran's application to reopen the claim for service connection for residuals of a brain tumor, status post left frontal temporal craniotomy.

The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In November 2016, pursuant to a Joint Motion for Remand (Joint Motion), the Court vacated the Board's November 2015 decision that declined to reopen the claim for service connection for residuals of a brain tumor, status post left frontal temporal craniotomy, and remanded the matter for readjudication 

In January 2015, the Veteran executed a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in favor of a private attorney.  In July 2015, the attorney moved to withdraw as his representative.  The Board granted that motion in October 2015.  The Veteran has not named another representative; as such, he is recognized as proceeding pro se in this appeal.  On remand, the Veteran should be permitted the opportunity to appoint another representative if he so desires. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In his May 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for August 27, 2015.  However, that same month the Veteran called and stated that he would not be able to attend the hearing due to declining health.  Thus, in the November 2015 decision, the Board deemed the Veteran's hearing request to be withdrawn.  However, as noted in the Joint Motion, in October 2015, the Veteran called to request that his hearing be rescheduled, noting that he was sick at the time of the August 2015 scheduled hearing.  See Joint Motion dated November 2, 2016, at pp. 2-3.  Both parties to the Joint Motion requested that the Court order the Board to determine whether the Veteran withdrew his request for a hearing, and if not, to schedule the Veteran for a new Board hearing. Id.  The Board has determined that good cause existed for the Veteran's request to have the hearing rescheduled.  Because it is bound by the Court's November 2016 Order granting the Joint Motion, the Board finds that, on remand, the Veteran should be scheduled for another Board hearing at the AOJ.  See also 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2016). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board hearing at the AOJ on the issue of whether new and material evidence has been received to reopen a claim for service connection for residuals of a brain tumor, status post left frontal temporal craniotomy.  He should be notified in writing of the date, time and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




